       Case 6:19-mj-06165-KGG Document 1 Filed 10/01/19 Page 1 of 5




          UNITED STATES DISTRICT COURT
_________ District of Kansas _______~.,,...~w·t-~--
                                   (Wichita Docket)                                 "'~
                                                                             ocro1
UNITED STATES OF AMERICA,                                               i},~A~.1. _20f9
                                                                          ~~lJrt
                                                                                     lily Cte11r
                     Plaintiff,

              v.

GERSON RAMOS-MATAMOROS,

                     Defendant.




                           CRIMINAL COMPLAINT



       I, the undersigned complainant, being duly sworn, state that the following is true

and correct to the best of my knowledge and belief:

                                     COUNT ONE

                   ILLEGAL ENTRY INTO THE UNITED STATES
                            [Title 8, U.S. C. 1326(a)]

       On or about September 20, 2019, in the District of Kansas, the defendant violated

Title 8, U.S.C. § 1326(a), an offense described as follows:

       Gerson Ramos-Matamoros, an alien, was found in the United States of America, at

or near Belleville, in the District of Kansas, after having been previously denied admission,
       Case 6:19-mj-06165-KGG Document 1 Filed 10/01/19 Page 2 of 5




excluded, deported, and removed from the United States, at or near Chandler, Arizona, on

or about April 11, 2007, and not having obtained the express consent of the Secretary of

the Department of Homeland Security to reapply for admission thereto.

       In violation of Title 8, United States Code, Sections 1326(a), with reference to Title

6, United States Code, Sections 202(3), 202(4) and 557.

       I further state that I am a Deportation Officer with the U.S. Immigration and

Customs Enforcement, and that this Complaint is based on the following facts:

       See accompanying Affidavit, which is incorporated by reference as though set out

in full herein, and offered in support of a finding that probable cause exists to believe the

defendant, Gerson Ramos-Matamoros, committed the offense set forth in this Complaint.




                                          Deporta n Officer
                                          U.S. Immigration and Customs Enforcement

       Sworn to before me and subscribed in my presence this        ) s:b   day of October,
2019, at Wichita, Kansas.

       After reviewing this Complaint and the accompanying Affidavit, there is probable
cause to believe that the defendant, Gerson Ramos-Matamoros, committed the offense set
forth herein.




Honor
Unite States Magistrate Judge
Distr ct of Kansas




                                             2
     Case 6:19-mj-06165-KGG Document 1 Filed 10/01/19 Page 3 of 5




                      STATEMENT OF PROBABLE CAUSE

     I, Jason E. Coman, being duly sworn, hereby depose and state as follows:

1.   Your affiant is a United States Deportation Officer. I have learned from direct

     participation in the investigation and from the reports and communications of other

     agents and officers the facts recited herein.

2.   On September 20, 2019, Deportation Officer G. Perez encountered an individual

     near Belleville, in the District of Kansas.      The officer identified himself as

     Deportation Officer and performed an immigration inspection on the individual.

     The subject, later identified as Gerson Ramos-Matamoros, admitted to being a

     citizen and national of a country other than the United States, unlawfully present in

     the United States.    Ramos-Matamoros was transported to the Wichita, Kansas

     Immigration and Customs Enforcement, Enforcement and Removal Operations

     office for further processing.

3.   Immigration history checks revealed Gerson Ramos-Matamoros to be a citizen and

     national of Honduras and a previously deported criminal alien. Ramos-Matamoros

     was removed from the United States to Honduras through Chandler, Arizona, on or

     about April 11, 2007, pursuant to the reinstatement of a removal order issued by an

     immigration judge.     There is no record of Gerson Ramos-Matamoros in any

     Department of Homeland Security database to suggest that Ramos-Matamoros

     obtained permission from the Secretary of the Department of Homeland Security

                                            0
     Case 6:19-mj-06165-KGG Document 1 Filed 10/01/19 Page 4 of 5




     to return to the United States after his removal.        Gerson Ramos-Matamoros'

     immigration history was matched to him by electronic fingerprint comparison.

4.   Criminal history checks revealed that Gerson Ramos-Matamoros was convicted of

     Controlled Substance Possession Schedule 2 - Over 1 Gram, a felony offense, in

     Adams County District Court, State of Colorado. On August 4, 2009, Ramos-

     Matamoros was sentenced to three (3) years incarceration. Ramos-Matamoros's

     criminal history was matched to him by electronic fingerprint comparison.

5.   On September 20, 2019, Gerson Ramos-Matamoros was advised of his

     constitutional rights. Ramos-Matamoros stated that he understood his rights and

     agreed to provide a sworn statement without a lawyer present. Ramos-Matamoros

     stated his true and correct name is Gerson Omar Ramos-Matamoros. Ramos-

     Matamoros stated he has previously been ordered removed by an immigration

     judge and was subsequently removed from the United States. Ramos-Matamoros

     stated he illegally re-entered the United States without inspection by an

     immigration officer, approximately two years prior, somewhere near Laredo,

     Texas.

6.   For these reasons, this affiant submits that there is probable cause to believe that on

     or about September 20, 2019, Gerson Ramos-Matamoros, an alien, was found in

     the United States of America, at or near Belleville, in the District of Kansas, after

     having been previously denied admission, excluded, deported, and removed from

     the United States at or near Chandler, Arizona, on or about April 11, 2007, and not
     Case 6:19-mj-06165-KGG Document 1 Filed 10/01/19 Page 5 of 5




     having obtained the express consent of the Secretary of the Department of

     Homeland Security to reapply for admission thereto; in violation of Title 8, United

     States Code, Sections 1326(a), and enhanced by (b)(2) with reference to Title 6,

     United States Code, Sections 202(3), 202(4) and 557.



FURTHER AFFIANT SAYETH NAUGHT.




                                              Depo
                                              U.S . mmigration and Customs Enforcement




                                                    I~
     SUBSCRIBED TO AND SWORN before me this _ _ day of October, 2019.




                                              H
                                              Un' ed States Magistrate Judge
                                              Di trict of Kansas




                                          2
